Name &Case
         Address:
               2:19-cr-00642-VAP Document 145 Filed 07/08/20 Page 1 of 1 Page ID #:3474
Elisa Fernandez, Assistant United States Attorney
312 N. Spring Street, Suite 1500
Los Angeles, CA 90012
Tel: (213) 894-7383
Email: elisa.fernandez@usdoj.gov


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,                                 CASE NUMBER:

                                                                   CR 19-642-VAP; CR 20-155-VAP
                                           PLAINTIFF(S)
                          v.
IMAAD SHAH ZUBERI,                                                 NOTICE OF MANUAL FILING
                                                                         OR LODGING
                                        DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed ✔ Lodged : (List Documents)
Government's ex parte application for order sealing document
Proposed Order sealing document; and
Sealing document; Proposed Order




Reason:
✔     Under Seal
      In Camera
      Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
      Electronic versions are not available to filer
      Per Court order dated:
      Administrative Record
      Other:




July 8, 2020                                               Elisa Fernandez
Date                                                       Attorney Name
                                                           United States of America
                                                           Party Represented

Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (09/14)                           NOTICE OF MANUAL FILING OR LODGING
